DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 6/14/2022. As directed by the amendment: claims 16, 23, 30, and 32 have been amended; no claims have been cancelled; and claim 38 has been added. Thus, claims 16, 19-36, and 38 are presently pending in this application.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, lines 16-18 recite “wherein the annular groove… extends all around on of the outside facing portion and the inside facing sidewall portion” but should read “wherein the annular groove… extends all around one of the outside facing portion and the inside facing sidewall portion. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19-29, 36, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16, lines 15-16 recite “an annular groove in one of the outside facing portion of the socket and the inside facing sidewall portion surface of the housing” and claim 16, lines 16-18 “wherein the annular groove… extends all around on of the outside facing portion and the inside facing sidewall portion”, however the disclosure fails to disclose such limitation. The examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure that covers every iteration that the limitation recites.
Dependent claims are rejected by virtue of their dependency on the independent claims.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19-23, 25-29, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Wex et al. (US Publication 2009/0214364 A1). Refer to Figure below when “See Image 1” mentioned.Image 1:

    PNG
    media_image1.png
    244
    730
    media_image1.png
    Greyscale

Regarding claim 16, Wex discloses a disposable cartridge (Fig. 1) for a drug delivery device, the disposable cartridge comprising: 
a flexible bag (16) to accommodate a liquid medicament (p. [0076], line 3) and having a sidewall (17/18/19) and an opening (17a) adjacent to the sidewall (Fig. 1); 
a socket (11) having a fluid channel (13) in fluid communication with a cartridge fluid coupling (10), wherein the socket extends into the opening of the flexible bag (Fig. 2) and comprises an outside facing portion (See Image 1); 
a housing (3/4/5/29) comprising an inside facing sidewall portion (Image 1) complementary shaped to the outside facing portion of the socket (Fig. 2), wherein the outside facing portion and the inside facing sidewall portion comprise one of a circular shape (Figs. 1-2), a cylindrical shape, an oval shape (Figs. 1-2), an elliptical shape, a rectangular shape, a flattened round shape, or a flattened oval shape, the inside facing sidewall portion completely covering the flexible bag (Fig. 2) and having a receptacle (2) to receive the socket with the flexible bag (Fig. 2), wherein the sidewall of the flexible bag is fixed between the socket and the receptacle (Fig. 2); 
an annular groove (8, 9) in one of the outside facing portion of the socket and the inside facing sidewall portion surface of the housing (Fig. 2), wherein the annular groove comprises one of a circular shape (Fig. 1), an oval shape, or rectangular shape and extends all around on of the outside facing portion (Figs. 1-2) and the inside facing sidewall portion; and 
a sealing ring (20) arranged in the annular groove (Fig. 2), 
wherein the flexible bag is sealingly press fitted between the sealing ring and at least one of the outside facing portion of the socket and the inside facing sidewall portion of the housing (Fig. 2), wherein the sealing ring is mechanically squeezed between the outside facing portion of the socket and the inside facing sidewall portion of the housing (Fig. 2).    
Regarding claim 19, Wex discloses the disposable cartridge according to claim 16, wherein the flexible bag is sealingly press fitted with the housing by the sealing ring being engaged with the housing (Fig. 2).    
Regarding claim 20, Wex discloses the disposable cartridge according to claim 16, wherein the housing is press fitted to the socket (Fig. 2).    
Regarding claim 21, Wex discloses the disposable cartridge according to claim 16, wherein the socket comprises a front face (End of 11 opposite of 10) located inside the flexible bag (Fig. 2) and wherein the fluid channel extends into a central portion of the front face (Fig. 2).  
Regarding claim 22, Wex discloses the disposable cartridge according to claim 21, wherein the socket comprises at least one fluid groove (14) extending from a periphery of the front face into the fluid channel (Fig. 6).  
Regarding claim 23, Wex discloses the disposable cartridge according to claim 16, wherein the housing (4/29) is substantially opaque (4, Fig. 1).  
Regarding claim 25, Wex discloses the disposable cartridge according to claim 16, wherein the flexible bag comprises a predefined folding structure (17).  
Regarding claim 26, Wex discloses the disposable cartridge according to claim 16, wherein the flexible bag comprises a support structure (17).  
Regarding claim 27, Wex discloses the disposable cartridge according to claim 16, wherein the flexible bag is attached to the housing at a predefined distance from the socket (Fig. 2).  
Regarding claim 28, Wex discloses the disposable cartridge according to claim 16, wherein at least one of the housing of the disposable cartridge and the socket comprises a linear guiding (Where 5 and 7 connect) to engage with at least one of a housing (6/7) of the drug delivery device (Figs. 1-3) and a disposable injector comprising an injection needle, a flexible tube and an injector fluid coupling to engage with the cartridge fluid coupling.  
Regarding claim 29, Wex discloses the disposable cartridge according to claim 16, wherein the flexible bag contains the liquid medicament (p. [0076], line 3), and the liquid medicament comprises one or more pharmaceutically active compounds (p. [0076], line 3).
Regarding claim 36, Wex discloses the disposable cartridge according to claim 16, wherein the socket and the housing are of a rigid or stiff material (p. [0025], lines 1-2, Figs. 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wex et al. (US Publication 2009/0214364 A1) in view of Pedersen (US Publication 2006/0069382 A1).
Regarding claim 24, Wex discloses the disposable cartridge according to claim 16, wherein the flexible bag is made of silicone (p. [0059], line 2) and wherein the housing comprises at least one transparent window (29) to allow visual inspection of a content of the flexible bag (p. [0074], lines 4-8).
Wex is silent regarding
wherein the flexible bag is at least partially transparent.  
Pedersen teaches an infusion device (1) comprising a housing (10) and a flexible bag (40), wherein the flexible bag is at least partially transparent (p. [0085], lines 3-5) and wherein the housing comprises at least one transparent window (4) to allow visual inspection of a content of the flexible bag (p. [0085], lines 3-5).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the flexible bag of Wex to incorporate the teachings of Pedersen to incorporate being at least partially transparent in order to allow the user to view and control the drug through the window (p. [0085], lines 3-5).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wex et al. (US Publication 2009/0214364 A1) in view of Hessel (US Patent 4,769,008 A).
Regarding claim 38, Wex disclose the disposable cartridge according to claim 16, wherein the sealing ring is an O-ring (20).
Wex is silent regarding 
wherein the sealing ring is an O-ring of elastomeric material.
In analogous prior art, Hessel teaches a flexible bag (2) is sealingly press fitted between a sealing ring 34) and another element (Fig. 2), wherein the sealing ring is an O-ring of elastomeric material (34, Col 6, lines 18-26).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sealing ring of Wex to incorporate the teachings of Hessel to incorporate a O-ring of elastomeric material since such a modification is the result of a simple substitution of one known element (20, Wex) for another (34, Hessel) to obtain predictable results (Sealing means).
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 10 first paragraph, that Wex does not teach “the recesses 8, 9 do not comprise a circular shape or cylindrical shape as presently claimed for an inside facing sidewall portion of the housing” or “an annular groove in one of the outside facing portion of the socket and the inside facing sidewall portion of the housing”, the Examiner respectfully disagrees. As shown in Figs. 1-2, when the device is assembled, recesses 8, 9 together comprise a circular shape that is in the inside facing sidewall portion surface of the housing. Further, the recesses 8, 9 are part of middle part 3 and upper part 4, respectively, therefore the recesses 8, 9/annular groove is in the inside facing sidewall portion of the housing, as shown in Figs. 1-2. 
In response to applicant's arguments, on page 10 second paragraph, that “the semicircularlarly shaped recesses 8, 9 of the middle part 3 and the upper part 4 of the housing of Wex do not completely cover the flexible bag”, the Examiner notes that the recesses 8, 9 are not being relied upon to teach the limitation of “the inside facing sidewall portion completely covering the flexible bag”. The annotated Figure shown below clearly shows the inside facing sidewall portion completely covering the flexible bag 16.

    PNG
    media_image1.png
    244
    730
    media_image1.png
    Greyscale

In response to applicant's arguments, on page 10 third paragraph, that Wex does not teach “an inside facing sidewall portion of a housing comprising one of a circular, cylindrical, oval, elliptic, rectangular or flattened round shape that is complementary shaped to an outside facing portion of a socket extending into an opening of the flexible bag, wherein one of the outside facing portion and the inside facing sidewall portion further comprises an annular groove and wherein the inside facing sidewall portion of the housing completely covers the flexible bag. Thus, amended independent claim 16 is novel over Wex”, the Examiner respectfully disagrees.  In view of a different interpretation of Wex, in which the housing is being mapped to reference numbers 3, 4, 5, and 29, Wex teaches the inside facing sidewall portion (Annotated figure shown above) has an oval shape (Figs. 1-2), is complementary shaped to an outside facing portion (Annotated figure shown above) of a socket 11 extending into an opening 17a of the flexible bag 16, wherein one of the outside facing portion and the inside facing sidewall portion further comprises an annular groove 8, 9 and wherein the inside facing sidewall portion of the housing completely covers the flexible bag (Figs. 1-2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783